                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


TENNESSEE STATE CONFERENCE OF              )
THE N.A.A.C.P., DEMOCRACY                  )
NASHVILLE-DEMOCRATIC                       )
COMMUNITIES, THE EQUITY                    )
ALLIANCE, and THE ANDREW                   )
GOODMAN FOUNDATION,                        )
                                           )
                                           )
Plaintiffs,                                )
                                           )
v.                                         )                Case No. 3:19-cv-00365
                                           )                Judge Aleta A. Trauger
TRE HARGETT, in his official capacity      )
as Secretary of State of Tennessee,        )
MARK GOINS, in his official capacity       )
as Coordinator of Elections for the State  )
of Tennessee, the STATE ELECTION           )
COMMISSION, and DONNA BARRETT, )
JUDY BLACKBURN, GREG DUCKETT, )
MIKE MCDONALD, JIMMY WALLACE, )
TOM WHEELER, and KENT YOUNCE,              )
in their official capacities as members of )
the State Election Commission,             )
                                           )
Defendants.                                )

                          PRELIMINARY INJUNCTION ORDER

       For the reasons explained in the accompanying Memorandum, the plaintiffs’ Motion for

Preliminary Injunction (Docket No. 54) is hereby GRANTED. The court finds that the plaintiffs

have demonstrated a strong likelihood of success on the merits, that they would suffer irreparable

harm if the injunction is not granted, and that the public interest strongly favors granting the

injunction. The defendants are therefore ORDERED not to take any steps to implement, enforce,

conduct investigations pursuant to, or assist in any prosecution under Tenn. Code Ann. § 2-2-

142(a), Tenn. Code Ann. § 2-2-142 (e)–(g), Tenn. Code Ann. § 2-2-143, or Tenn. Code Ann. §
2-19-145. Nothing in this Order should be construed to limit any official’s authority to enforce

any other provisions of the state’s election code, regardless of whether the activity to which the

code is being applied would also constitute a violation of any of the enjoined provisions.

       It is so ORDERED.

                                                             ______________________________
                                                             ALETA A. TRAUGER
                                                             United States District Judge




                                                2
